     Case 1:19-cv-00161 Document 40 Filed 06/16/20 Page 1 of 3 PageID #: 395



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

JAMIE COZORT,

             Plaintiff,

v.                                         CIVIL ACTION NO. 1:19-00161

LEGACY LAND MANAGEMENT, INC.,
et al.,

             Defendants.

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is plaintiff’s motion for leave to

amend his Complaint.       (ECF No. 18).     Defendants have not opposed

plaintiff's motion.

       Rule 15(a) of the Federal Rules of Civil Procedure permits a

party to amend its pleading "once as a matter of course at any

time before a responsive pleading is served . . . [o]therwise a

party may amend the party’s pleading only by leave of court or by

written consent of the adverse party; and leave shall be freely

given when justice so requires."

       In Foman v. Davis, 371 U.S. 178, 182 (1962), the United

States Supreme Court noted that amendment under Rule 15(a) should

be freely given absent "undue delay, bad faith or dilatory motive

on the part of the movant, repeated failure to cure deficiencies

by amendments previously allowed, undue prejudice to the opposing

party by virtue of allowance of the amendment, futility of

amendment, etc."
  Case 1:19-cv-00161 Document 40 Filed 06/16/20 Page 2 of 3 PageID #: 396



     However, “[o]nce the scheduling order’s deadline for

amendment of the pleadings has passed, a moving party first must

satisfy the good cause standard of Rule 16(b) [of the Federal

Rules of Civil Procedure].      If the moving party satisfies Rule

16(b), the movant then must pass the tests for amendment under

Rule 15(a).”   Marcum v. Zimmer, 163 F.R.D. 250, 254 (S.D.W. Va.

1995) (citing Lone Star Transp. Corp. v. Lafarge Corp., Nos. 93-

1505, 93-1506, 1994 WL 118475 (4th Cir. April 7, 1994)).

     According to plaintiff, only through discovery did he

discover the need to name additional parties.         Therefore, Rule

16(b)’s good cause requirement is satisfied.

     After a review of the record, the court concludes that there

has been no undue delay, bad faith, or dilatory motive on the

part of plaintiff in filing his motion to amend.          Furthermore,

the court finds that defendants would not suffer undue prejudice

by the filing of the amended complaint.

     Likewise, at this juncture, the court cannot find that

plaintiff’s claims are futile.      While the claims may ultimately

be subject to dismissal or the entry of judgment in defendant’s

favor, it is not clear at this point in the proceeding that such

a claim is futile.    See, e.g., Smithfield Foods, Inc. v. United

Food & Commercial Workers Intern. Union, 254 F.R.D. 274, 280

(E.D. Va. 2008) (“Further, even where the possibility of relief

is remote, leave to amend is to be permitted because it is the


                                    2
  Case 1:19-cv-00161 Document 40 Filed 06/16/20 Page 3 of 3 PageID #: 397



possibility of recovery, and not its likelihood, that guides this

Court’s analysis.”).

        Based on the foregoing, plaintiff has established that he is

entitled under Rule 15 to amend his Complaint.               Accordingly, the

motion to amend is GRANTED and the Clerk is directed to file the

amended complaint (attached as an exhibit to the motion to

amend).    Furthermore, because an amended complaint is to be

filed, defendant’s motion to file an amended answer to the

original complaint (ECF No. 26) is DENIED without prejudice as

moot.

        The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

        IT IS SO ORDERED this 16th day of June, 2020.

                                  ENTER:


                                 David A. Faber
                                 Senior United States District Judge




                                     3
